 



Exhibit 10.01
SILICON IMAGE, INC.
SALES COMPENSATION PLAN FOR VICE PRESIDENT OF WORLDWIDE SALES
FOR FISCAL YEAR 2007
     The current Vice President of Worldwide Sales (the “VP of Worldwide Sales”)
of Silicon Image, Inc. (the “Company”) will receive a cash payment based on the
percentage of achievement of the quota goal for the fiscal year ending
December 31, 2007, as set forth in the table below.

                      Percent   Amount of   Percent of Achievement of   Cash
Incentive   Incentive Target Quota Goal   Payment1   Amount   70 %   $ 119,000  
    70.00 %   75 %   $ 127,500       75.00 %   80 %   $ 136,000       80.00 %  
85 %   $ 144,500       85.00 %   90 %   $ 153,000       90.00 %   95 %   $
161,500       95.00 %   100 %   $ 170,000       100.00 %   105 %   $ 206,250    
  121.32 %   110 %   $ 264,250       155.44 %   115 %   $ 336,750       198.09 %
  120 %   $ 409,250       240.74 %   125 %   $ 481,750       283.38 %   130 %  
$ 554,250       326.03 %   135 %   $ 626,750       368.68 %   140 %   $ 699,250
      411.32 %   145 %   $ 771,750       453.97 %   150 %   $ 844,250      
496.62 %

 

1   No amounts are payable if the VP of Worldwide Sales achieves less than
seventy percent (70%) of his quota goal. A cash incentive payment in the amount
of $119,000 is payable to the VP of Worldwide Sales upon achievement of seventy
percent (70%) of his quota goal. An incremental cash incentive payment is
payable to the VP of Worldwide Sales in the amount of $7,250 for each
incremental percentage point of his quota goal achieved between seventy-one
percent (71%) and one hundred and seven percent (107%). Thereafter an
incremental cash incentive payment is payable in the amount of $14,500 for each
incremental percentage point of his quota goal achieved over one hundred and
seven percent (107%). The amount of cash incentive payment payable under this
Plan is not capped. Actual amounts between the breakpoints shown in the table
above will be calculated on pro-rata basis between the breakpoints.

 



--------------------------------------------------------------------------------



 



(Silicon Image Logo) [f27305f2730500.gif]
TERMS AND CONDITIONS TO SALES COMPENSATION PLAN FOR VICE PRESIDENT OF
WORLDWIDE SALES FOR FISCAL YEAR 2007

         
1.
  Effect of Changes on Prior Plans   The terms and conditions of the Silicon
Image, Inc. Sales Compensation Plan for Vice President of Worldwide Sales (this
“Plan”) supersede all previous communications regarding sales incentives for the
employee in Vice President of Worldwide Sales (“VP, WW Sales”) position at
Silicon Image, Inc. (“Silicon Image” or the “Company”), including, but not
limited to employment offer letters, memos, and verbal or written communications
from managers.
 
       
2.
  Eligibility   Employee in VP, WW Sales position (the “Participant”), on or
after January 1, 2007, shall participate in this Plan unless participation is
not approved by the Compensation Committee of the Board of Directors. In order
to participate, the covered employee and manager must complete and sign the
Sales Bonus Plan establishing employee’s quota. Amounts payable under this Plan
are in addition to, and not a part of base salary.
 
       
3.
  Plan Objectives   The purpose of this Plan is to attract, retain, motivate,
and reward the VP, WW Sales relative to accomplishment of goals and objectives
in support of Silicon Image’s overall business plan and strategy. This Plan is
designed to establish a direct link between the achievement of Silicon Image’s
aggressive sales targets and individual rewards. By design, this Plan will
provide an opportunity for market competitive rewards for achievement of
performance targets, and above-market rewards for outstanding performance that
exceeds the target objectives.
 
       
4.
  Compensation
Components   Base Salary: Each year, the base salary range for this position
will be reviewed based on market data and Company objectives. An individual’s
base salary may be reviewed and adjusted based on performance.
 
       
 
      Bonus Compensation: Bonus compensation is the variable cash compensation
opportunity that is paid for achievement of defined performance objective.
Target bonus will be confirmed annually. Bonus compensation for this position is
composed of:
 
       
 
      Quota Bonus
 
       
5.
  Incentive
Compensation   Threshold: Payout for quota bonus calculation begins at 70%
percent of quota achieved.
 
  Payout Determination   Measures: Quota will be established based on Company
revenue target for the fiscal year ending December 31, 2007.
 
       
6.
  Performance
Targets/Quotas   Business performance revenue quota for this Plan year will be
established in conjunction with the Company’s fiscal year operating plan.
Revenue quota will be established by the CEO based on Company revenue target for
the fiscal year ending December 31, 2007.

 



--------------------------------------------------------------------------------



 



         
7.
  Quota Adjustments   Silicon Image reserves the right to alter revenue quota at
any time during the year to reflect its evaluation of windfall gain or shortfall
loss, based on any reason, including but not limited to region/account/sub
region assignments, market change, billing location change, production issues,
backorder, price changes, product obsolescence, new products, change in position
responsibilities, etc. Changes to quotas will be communicated in writing to VP,
WW Sales.
 
       
8.
  Plan Administrators   Annually, the Compensation Committee of the Board of
Directors shall review and approve this Plan, including the terms and conditions
and plan structure.
 
       
 
      The day-to-day administration oversight of this Plan will be the
responsibility of the Vice President, Human Resources; CFO; and CEO (the “Plan
Administrators”). The Plan Administrators shall have authority, in their sole
discretion, to construe, interpret and to make recommendations to rules and
procedures as deemed necessary for proper administration of this Plan. All
requests for appeal should be submitted in writing to the Plan Administrators.
In their sole discretion, they will review and make a decision on appeals within
10 business days from receipt unless extended by the Plan Administrators (such
decision is final and binding on all persons).

             
9.
  Payment Calculation and Frequency   Quota Bonus   Payment is earned at year
end when annual quotas are calculated and estimates are paid quarterly.

         
 
      Payments made under this Plan will be made in the form of cash and will be
paid within 75 days from the close of the fiscal year.
 
       
10.
  Escrow   Escrow is defined as Bonus earnings as a result of achievement
greater than 100%. Escrow will be withheld by Silicon Image and paid out at
fiscal year end.
 
       
11.
  Deficit Collection   Quarterly and Fiscal Year end deficits will be offset
against future earnings.
 
       
12.
  Employment Terms And Conditions   Payouts are not earned until the completion
of the performance period. The performance period for Quota Bonus is January 1,
2007 through December 31, 2007. A pro-rated payout, based upon the period of
time eligible for participation, may be granted, at the Company’s sole
discretion, under the following situations:

  •   Voluntary Termination     •   Reduction in Force     •   Position
Elimination     •   Transfers into or out of Ineligible Position     •   Death
of Participant

         
 
      If Participant is terminated for cause, then he will not be eligible for a
pro-rated payout. Pro-rated payout will be calculated based upon performance
through the final quarter of eligibility. Participant terminating prior to the
Company’s year-end is not entitled to any payment under this Plan. Payment in
these situations is at the sole discretion of the Plan Administrators.
 
       
13.
  Draw   An employee who is newly hired or transferred into the VP, WW Sales
position during the fiscal year may receive a non-recoverable draw for the first
quarter in which they participate in this Plan. Otherwise, the VP, WW Sales will
receive a recoverable draw. Draws are subject to regular reconciliation and
offsets against future payouts and deficits.

 



--------------------------------------------------------------------------------



 



         
 
      The Plan Administrators at their discretion can stop draw payments at any
time based upon review of actual and expected performance.
 
       
14.
  Plan Modifications   Silicon Image reserves the right to suspend, modify,
cancel or terminate this Plan at any time. The Plan Administrators has the right
to revise, modify or adjust this Plan to ensure that it supports and meets the
needs of the Participant and the goals and objectives of Silicon Image.
 
       
 
      Nothing in this Plan document should be construed to affect the “at-will”
relationship between Silicon Image and any Plan participant. This Plan does not
constitute a contract of any kind and does not limit the right of the Company to
terminate Participant at any time and for any reason, with or without cause or
prior notice, or to administer any other form of discipline, or take any other
management action. Any payment under this Plan is at the sole discretion of
Silicon Image.
 
       
 
      This Plan is considered to be confidential material. Distribution of this
Plan and/or disclosure of this Plan’s provisions include but is not limited to
plan participant, Plan Administrators and those they determine need to have
access.
 
       
15.
  Crediting Policy   For revenue to qualify towards achievement of quota, that
revenue must be invoiced and recognized in accordance with Company policy. For
purposes of this plan, incentive compensation bonus may be adjusted or not paid
for as a result of certain identified revenue transactions. The Plan
Administrators shall communicate such transactions to the VP WW Sales as soon as
reasonably possible. Such transactions could be the result of a variety of
business factors, which include but are not limited to payment terms, prior
history, competitive environment, unacceptable fees or margins, etc.
 
       
 
      All, write-downs or returns for credit (an adjustment) associated with
specific revenue recognized in the current or past periods for which a bonus was
paid will be applied to the bonus goal achievement of all applicable sales
people in the period when such adjustments are recorded.

             
16.
  Participant Sign Off   PARTICIPANT:    
 
           
 
           
 
      Name   Date
 
           
 
      Vice President of Worldwide Sales    
 
           
 
      Title    
 
           
 
      SILICON IMAGE, INC.:    
 
           
 
           
 
      Name   Date
 
           
 
           
 
      Title    

 